Citation Nr: 0635909	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the left knee, status post 
total knee replacement, currently assigned a 40 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for 
postoperative total right knee replacement, currently 
assigned a temporary 100 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision granted service 
connection for degenerative joint disease of the left and 
right knees and assigned separate 10 percent disability 
evaluations effective from May 13, 2002.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  During the course of the 
appeal period, the RO increased the rating for the left knee 
to 40 percent disabling, and at the time that the case was 
sent to the Board on appeal, a temporary 100 percent 
disability evaluation was in effect for the right knee under 
the provisions of 38 C.F.R. § 4.30 with a plan to assign a 30 
percent evaluation for that knee effective November 1, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran a proper notice 
letter and to afford him a current VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claims for a higher initial evaluation.  In this regard, the 
record contains a letter dated in November 2002, which 
informed the veteran of what evidence was necessary to 
substantiate his claims for service connection.  However, the 
November 2002 letter did not notify the veteran as to what 
evidence is necessary to substantiate his claims for a higher 
initial evaluation.  Nor did the letter tell him to provide 
any evidence in his possession that pertains to the claim.  
The Court has indicated that such specific notice is required 
to comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

In addition, the Board notes that the veteran is currently 
assigned a temporary 100 percent disability evaluation for 
his right knee disability.  However, the minimum evaluation 
of 30 percent will become effective November 1, 2006, which 
is the end of the convalescent period following a knee 
replacement, and the December 2005 SSOC indicated that a VA 
examination would be scheduled around that time to determine 
the level of disability associated with the veteran's right 
knee.  The Board notes that the last VA examination was 
performed in November 2005 during his convalescent period.  
Therefore, the Board finds that a current VA examination and 
medical opinion are necessary for the purpose of determining 
the severity and manifestations of his right knee disability 
following a total knee replacement and convalescent period.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for a higher initial evaluation 
for his left and right knee 
disabilities.  The letter should (1) 
inform him of the information and 
evidence that is necessary to 
substantiate the claims; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his postoperative 
right total knee replacement.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected right knee disability.  
The examiner should provide the range of 
motion of the knee in degrees and 
indicate whether there are chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should also indicate whether 
there is nonunion of the tibia and 
fibula with loose motion requiring a 
brace.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


